DETAILED ACTION
This communication is responsive to the amendment filed January 25, 2022. Applicant has amended claims 1, 3-9, 11-15, and cancelled claims 2, 10. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1, 3-9, and 11-15 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 9 and 15 are in independent form.

Response to Arguments
Applicant’s arguments filed January 25, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument, Examiner respectfully disagrees.  Figs. 6(b) or 7(a) illustrates when there is only one content linked to the trigger region, and Fig. 7(b) illustrates when there are two content linked to the trigger region, in other words, user can select more than one content from the menu 410 to link to the trigger region.

Allowable Subject Matter
Claims 3, 5-6, 11, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, the allowable subject matter is directed to the limitations that raised indefiniteness issue of which the subject matter could not be ascertained for prior art search.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 9, 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are unclear, and for the purpose of compact prosecution they will be given their best possible broadest reasonable interpretations.
Claim 1, the limitation “...wherein when plural additional contents are linked to the first trigger region, the control unit is configured to output a list of the plural additional contents on the main content in response to the first user input instead of outputting any of the plural additional contents” does not make sense because “any of the plural additional contents” are the list of the plural additional contents itself, therefore, it does not make sense to say output a list of the plural additional contents instead of itself.  It is unclear what applicant is trying to claim?  Claims 9 and 15 contains similar limitations and are rejected along the same rationale.
 Claim 3, there seems to be a disconnect between “items” included in the list of the plural additional contents and “the list of the plural additional contents”.  In other words, “the list of the plural additional contents” includes a first additional content, a second additional content, etc., or a first additional content, a second additional content, etc., from the list of the plural additional contents,  which is not the same meaning as “items included in the list of the plural additional contents” because it is unclear what those “items” are since the “items” could be interpreted as “items” that are included in each (or some) of the additional content in the list of the plural additional contents. Claim 11 recites similar limitation is rejected along the same rationale.
Claim 5 overall does not make sense in view of claim 4 because per claim 4, the additional content display region is for displaying “when only the first additional content is linked to the trigger region”, therefore, how can the same “the additional content display region” is being set as a second trigger region to which a second additional content is linked?  And then what is even more confusing is that a second user input selecting “the first additional content” but then output “the second additional content”?  Claim 13 recites similar limitation is rejected along the same rationale.
Claim 6 overall does not make sense.  It is unclear what or how is this third user input for “the first additional content” changes a location or a size of “the first additional content” itself?  Claim 14 recites similar limitation is rejected along the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (KR 1020180066545; Pub. Date: Jun. 19, 2018).

In reference to independent claim 1:
Yun teaches a terminal, comprising: a display unit; a user input receiving unit; and a control unit configured to switch between an editing mode and a viewer mode for a main content, wherein, under the editing mode, the control unit is configured to: set a first trigger region linked to one or more additional contents on the main content, wherein, under the viewer mode, the control unit is configured to: output the main content on the display unit; and in response to a first user input selecting the first trigger region on the main content, control whether to output the one or more additional contents on the main control based on a number of the one or more additional contents linked to the first trigger region, wherein when only a first additional content is linked to the first trigger region, the control unit is configured to output the first additional content on the main content in response to the first user input, and wherein when plural additional contents are linked to the first trigger region, the control unit is configured to output a list of the plural additional contents on the main content in response to the first user input instead of outputting any of the plural additional contents (i.e. .... control unit (180) includes a CPU....to execute the selected document,...to be displayed... Figure 4 shows a trigger region associated with selecting the example content... to be linked with trigger region... menu for selecting content to be linked with trigger region.... In the editing mode, trigger region (520) to be associated with the content is specified... trigger region...including at least two kinds of pictures...graphical object (710)... graphical object (720).. graphical object (720) is added....... - Pages 6-7; Fig. 7(a)-(b); Note that 6(b) or 7(a) is when only one content is linked to the trigger region and 7(b) is when there are two content)

In reference to claim 4:
Yun teaches the terminal of claim 1, wherein, under the editing mode, the control unit is further configured to set an additional content display region on the main content (i.e. ... when entering the editing mode...selecting a menu number...menu for selecting content to be linked with trigger region... In the editing mode, trigger region (520) to be associated with the content is specified.... - Pages 6-7; Figs. 4-5), and wherein, under the viewer mode, when only the first additional content is linked to the trigger region, the first additional content is output via the additional content display region on the main content in response to the first user input (i.e. Fig. 6(b) or 7(a)).

In reference to independent claim 9:
A method for controlling a terminal, comprising: under an editing mode for a main content, setting a first trigger region linked to one or more additional contents on the main content, switching, for the main content, the editing mode to a viewer mode; and under the viewer mode, in response to a first user input selecting the first trigger region on the main content, controlling whether to output the one or more additional contents on the main content based on a number of the one or more additional contents linked to the first trigger region, wherein when only a first additional content is linked to the first trigger region, the first additional content is output on the main content in response to the first user input, and wherein when plural additional contents are linked to the first trigger region, a list of the plural additional contents is output on the main content in response to the first user input instead of outputting any of the plural additional contents.
- Claim 9 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 12:
The method of claim 9, wherein the method further comprises, under the editing mode, setting an additional content display region on the main content, and wherein, under the viewer mode, when only the first additional content is linked to the trigger region, the first additional content is output via the additional content display region on the main content in response to the first user input.
- Claim 12 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to independent claim 15:
A non-transitory computer readable recoding medium for storing program instructions  for controlling a terminal, the program instructions comprising: under an editing mode for a main content, setting a first trigger region linked to one or more additional contents on the main content, switching, for the main content, the editing mode to a viewer mode; and under the viewer mode, in response to a first user input selecting the first trigger region on the main content, controlling whether to output the one or more additional contents on the main content based on a number of the one or more additional contents linked to the first trigger region, wherein when only a first additional content is linked to the first trigger region, the first additional content is output on the main content in response to the first user input, and wherein when plural additional contents are linked to the first trigger region, a list of the plural additional contents is output on the main content in response to the first user input instead of outputting any of the plural additional contents
- Claim 15 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020180066545; Pub. Date: Jun. 19, 2018) in view of Ow (US PGPub. No. 2015/0371057).

In reference to claim 7:
Yun teaches the terminal of claim 1, Yun does not teach wherein the control unit generates log data recording a usage history of the one or more additional contents.  
However, Ow teaches “...stores file usage history... comprising a record of every read, write or share of each of the plurality of user files...” (Clam 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yun to include the teachings of Ow to store file usage history.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the usage of the file can be tracked.

In reference to claim 8:
Yun teaches the terminal of claim 7, wherein the usage history includes at least one of a number of times the one or more additional content is cited, a file name in which the one or more additional content is cited, or a page number in which the one or more additional content is cited (i.e. ...stores file usage history... comprising a record of every read, write or share of each of the plurality of user files... - (Clam 1).  The motivation is the same as in claim 7.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174